DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-11 and 13-15 are pending.
Allowable Subject Matter
Claims 1-4, 6-11 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Du et al., US 20140223207 A1, teaches a power control device used for an integrated machine comprising a thin client and a display and comprises: a current detecting unit for detecting the current flowing through a port in the thin client connecting to the peripheral device; and a control signal generating unit for generating a control signal based on the intensity of the detected current to adjust the power consumption of the display and/or the thin client to maintain no increase in the power consumption of the integrated machine. The power control device, the machine comprising the same and the power control method of the present invention can be used to avoid low efficiency resulting from the power reservations for peripheral devices connected by a USB port.
Fossati et al., US 20130305064 A1, teaches apparatus and methods to allocate and distribute power are disclosed. An apparatus includes an availability calculator to determine first and second power allocations based on an available power. The apparatus includes a distributer to supply a first power to a first device and to supply a second power to a second device. The apparatus includes a power identifier provider to send an identifier of the second power allocation to the second device.
The prior art of record does not teach individually or combination “compare a voltage of the first amount of input power to a voltage of the second amount of input power; adjust the voltage of the first amount of input power or the voltage of the second amount of input power until the voltage of the first amount of input power is substantially equal to the voltage of the second amount of input power” in conjunction with other limitations in claims 1, 11 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486.  The examiner can normally be reached on M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUXING CHEN/Primary Examiner, Art Unit 2187